PCIJ_A_11_MavrommatisJerusalem-Readaptation_GRC_GBR_1927-10-10_JUD_01_PO_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1927.

L . .
Dossier Bre. Xi. DOUZIEME SESSION (ORDINAIRE)
Role XII: 4.

Présents :

MM. Huser, Président,
LODER, ancien Président,

Lord FINLAY,

MM. Nywo iy,
Moore,
ALTAMIRA,
ODA,
ANZILOTTI,
BEICHMANN,
NEGULESCO,

» Juges,

M. CALOYANNI, Juge national.

ARRÊT N° ro

AFFAIRE DES CONCESSIONS MAVROMMATIS

A JÉRUSALEM (RÉADAPTATION)
(COMPETENCE)

Entre le Gouvernement de la République hellénique, représenté
par Son Excellence Monsieur Papas, ministre de Grèce à La Haye,

Demandeur,

et le Gouvernement de Sa Majesté britannique en Grande-
Bretagne (en sa qualité de Mandataire pour la Palestine), représenté
par M. A. J. Harding, C.B.E., du Colonial Office,

Défendeur,
5 ARRÊT N° Io. — CONCESSIONS MAVROMMATIS ~
La Cour,

composée ainsi qu’il est dit ci-dessus,

après avoir entendu les Parties en leurs observations et conclu-
sions,

a rendu l’arrét suivant :

Par Requête introductive d’instance, déposée au Greffe de la
Cour le 28 mai 1927, en conformité de l’article 40 du Statut et de
l’article 35 du Règlement, le Gouvernement de la République hellé-
nique a introduit devant la Cour permanente de Justice interna-
tionale une instance concernant la réadaptation des concessions
accordées au ressortissant hellénique Mavrommatis en vertu de
conventions signées entre lui et la Ville de Jérusalem le 27 janvier
1914 et relatives à certains travaux devant être exécutés à Jéru-
salem, concessions que la Cour, par son Arrêt n° 5, avait reconnues
comme valables et comme tombant sous l’application de l’article 4
(et non de l'article 6) du Protocole signé à Lausanne le 23 juillet
1923, et relatif à certaines concessions accordées dans l’Empire
ottoman (désigné ci-après sous le nom de Protocole de Lausanne).

La Requête conclut à ce qu’il plaise à la Cour de dire et juger :

«Qu'en retardant, au mépris des engagements du Haut-
Commissaire de Palestine, jusqu’au mois de décembre 1926,
l'approbation, qui aurait dû être faite au mois d’août, des plans
déposés par M. Mavrommatis le 5 mai précédent, et en empé-
chant par là la mise à exécution des contrats de concessions,
conclus le 25 février 1926, pour remplacer ceux de 1914,
dont, par son Arrêt n° 5, la Cour a reconnu la validité et pres-
crit, conformément au Protocole de Lausanne, la réadaptation,
le Gouvernement britannique ne s’est pas conformé audit arrêt
et, par conséquent, a violé, en qualité de Mandataire pour
la Palestine, ses obligations internationales au sens de l’ar-
ticle 11 du Mandat, tel qu’il a été interprété par la Cour ;

« Que les retards susvisés et l'hostilité manifestée à son endroit
par certaines autorités britanniques, en mettant M. Mavrommatis
dans l'impossibilité matérielle et morale d'obtenir les concours
financiers indispensables pour la formation de la société d’exploita-
tion qu'il s'était engagé à constituer avant le 25 février 1927,
lui ont causé un préjudice irréparable dont la responsabilité
pèse entièrement sur le Gouvernement britannique ;
6 ARRÊT N° Io. _ CONCESSIONS MAVROMMATIS

« Que le Gouvernement britannique est, dès lors, tenu à la
réparation adéquate de ce préjudice, évalué à la date d’aujour-
d’hui à une somme globale de £217.000, plus les intérêts à
6% Van à compter du dépôt de la présente Requête jusqu’au
jour du paiement. »

Dans le Mémoire qu’il a présenté à la Cour, le 4 juin 1927, le
demandeur a libellé ses conclusions comme suit :

«r) Qu’en retardant, au mépris des engagements du Haut-
Commissaire de Palestine, jusqu'au mois de décembre 1926 l’ap-
probation, qui aurait dû être faite au mois d'août, des plans
déposés. par M. Mavrommatis le 5 mai précédent, et en
empêchant par là la mise à exécution des contrats de conces-
sions conclus le 25 février 1926, le Gouvernement britannique ne
s’est pas conformé, en qualité de Mandataire pour la Pales-
tine, à ses obligations internationales au sens de l’article xx
du Mandat ;

«2) Que, par suite de ces retards et de l'hostilité manifestée
à son égard par certaines autorités britanniques — retards et
hostilité dus à Vopposition de M. Rutenberg —, M. Mavrom-
matis a été mis dans l'impossibilité matérielle et morale
d'obtenir le financement de ses concessions, et qu’il a subi dès
lors un préjudice injuste pour la réparation duquel le Gouver-
nement britannique doit lui payer une indemnité;

«3) Qu'en tenant compte de tous les éléments du préjudice
souffert par M. Mavrommatis, il lui sera alloué une juste et
équitable indemnité en lui adjugeant une somme de £217.000,
augmentée des intérêts à 6% à compter du dépôt dela Requête
jusqu'au jour du. paiement. »

Ces conclusions n'ont pas subi de modifications au cours de la
procédure orale.

La Requête introductive d'instance ayant été, aux termes de
l'article 40 du Statut, communiquée au Gouvernement britannique
à la date du 28 mai 1927, ce Gouvernement déposa au Greffe de la
Cour, le 9 août 1927, conformément aux articles 34 et 38 du Statut,
et après avoir pu prendre connaissance, à partir du 7 juin 1927,
du Mémoire hellénique en l'affaire, une Exception préliminaire
d’incompétence, par laquelle il « priait la Cour de débouter, faute de
compétence, le Gouvernement hellénique de sa Requête ».

_ Aux termes de l’article 38 du Règlement, le Gouvernement hellé-
nique fut invité à présenter, pour le 26 août 1927, un exposé écrit
7 ARRÊT N° 10. — CONCESSIONS MAVROMMATIS

contenant ses observations et conclusions relativement à l’excep-
tion d’incompétence soulevée par le Gouvernement britannique.
Dans la réponse à ladite exception qu’il déposa en conséquence, le
Gouvernement hellénique, «convaincu que la thèse du Gouverne-
ment britannique est de tous points inadmissible », demande à la
Cour de «déclarer l'exception d’incompétence mal fondée», de
«la rejeter », et de «retenir l'affaire pour statuer au fond ».

La suite de la procédure devant, aux termes. de l’article 38 du
Règlement, être orale, la Cour a entendu, dans ses audiences
publiques tenues les 8, 9 et 10 septembre 1927, sir Douglas Hogg,
H. B. M. Attorney-General, et les conseils du Gouvernement
hellénique, M. le professeur Gidel et M. Purchase, en leurs
plaidoiries et réplique ; l’agent du Gouvernement hellénique a
renoncé à faire usage du droit de présenter une duplique orale.

POINT DE FAIT.

La Cour a eu à statuer antérieurement à deux reprises sur des.
questions touchant les concessions pour la fourniture d’eau et
d'électricité à Jérusalem, octroyées, en janvier 1914, à M. Mavrom-
matis par les autorités ottomanes, savoir, dans ses Arrêts n° 2,
du 30 août 1924, et n° 5, du 26 mars 1925. Par le premier de ces
arrêts, elle s’est déclarée compétente pour connaître d’une instance
qu'avait introduite le 13 mars 1924 le Gouvernement hellénique,
se fondant-sur l’article 26 du Mandat pour la Palestine, contre le
Gouvernement britannique, savoir, pour autant que cette instance,
qui visait en même temps d’autres concessions que M. Mavrommatis —
aurait obtenues en. Palestine sous le régime ottoman, avait trait
auxdites concessions pour les travaux à Jérusalem.

Par le second arrêt, la Cour, en vertu de la compétence ainsi
affirmée, a, entre autres, déclaré valables les concessions en ques-
tion, et, en vertu d’une compétence spéciale à elle conférée par
l'accord des Parties, a statué qu’elles tombaient sous le coup de
l'article 4 du Protocole de Lausanne, c’est-à-dire que le conces-
sionnaire avait le droit-de voir mettre lesdites concessions en
8 ARRÊT N° IO. -— CONCESSIONS MAVROMMATIS

conformité des nouvelles conditions économiques de la Palestine.

Ces arrêts, dont l'analyse sera donnée plus loin, dans la mesure
ot elle est pertinente pour la décision de la question préliminaire
dont la Cour se trouve actuellement saisie, exposent en détail les
faits, relatifs aux concessions Mavrommatis, qui ont abouti à
l'introduction devant la Cour de la Requête du 13 mars 1924.
Pour autant que ces faits sont pertinents aux fins de la présente
affaire, la Cour y renvoie. Les faits ultérieurs suivants ont été pui-
sés dans les documents annexés au Mémoire du Gouvernement
hellénique :

A la suite de l'arrêt du 26 mars 1925, les deux Gouvernements
intéressés prirent, dès le mois de mai suivant, certaines mesures en
vue de la mise en conformité («réadaptation ») des concessions
Mavrommatis avec les conditions économiques nouvelles. Au mois
de juillet 1925, les experts, prévus par le Protocole de Lausanne, et
chargés de se mettre d’accord sur les termes de la réadaptation,
avaient été désignés par les deux Parties. Auparavant déja, il
était devenu clair que, tandis que M. Mavrommatis concevait la
«réadaptation » comme une mise au point des diverses clauses des
concessions préexistantes, les autorités britanniques l’envisageaient
comme devant s'effectuer par la substitution aux contrats de
concession, obtenus en 1914, de nouveaux contrats à signer par
le concessionnaire et par les nouvelles autorités du pays.

Après des négociations prolongées, les deux experts purent, le
15 décembre 1925, constater qu’ils avaient mené à bien le travail
de mise en çonformité des anciennes concessions Mavrommatis
avec les conditions économiques nouvelles, et ce moyennant la
substitution de nouveaux accords aux anciens contrats. Les nou-
“veaux contrats furent dûment signés le 25 février 1926 par
M. Mavrommatis et par les Crown Agents for the Colonies, agissant
au nom et pour le compte du Haut-Commissaire pour la Palestine.
Les contrats, au nombre de deux, avaient trait respectivement à
la concession eau et à la concession électricité. À ces accords vint,
le 26 février 1926, s’en ajouter un troisième par lequel le conces-
sionnaire était autorisé à constituer, malgré les termes des contrats
du jour précédent, une seule société pour l’exploitation des deux
concessions. |

Les contrats du 25 février 1926 contiennent chacun des clauses à
l'effet suivant : Le concessionnaire déclare renoncer absolument et
9 | ARRÊT N° JO. — CONCESSIONS MAVROMMATIS

irrévocablement 4 tous droits et avantages résultant des contrats
de 31914, considérés désormais comme résiliés et annulés; en
considération de cette renonciation, le Haut-Commissaire déclare
accorder la nouvelle concession, à condition que, ‘dans certains
délais fixés, le concessionnaire constitue la société d'exploitation,
réunisse une fraction déterminée du capital-actions et soumette
les plans des travaux ; dans les trois mois qui suivront la réception
de ces plans, le Haut-Commissaire notifiera son approbation ou sa
désapprobation ou ses objections ; en cas de désapprobation, une
procédure spéciale par experts est prévue afin d’éviter la possibilité
d'une impasse. |

Dès avant la signature des contrats de concession, M. Mavrom-
matis avait, le 22 février 1926, conclu avec le Très Honorable Baron
Gisborough une convention aux termes de laquelle il transférait
à ce dernier, en sa qualité de trustee de la société à constituer par
M. Mavrommatis pour l'exploitation de ses futures concessions, les
droits et bénéfices découlant pour celui-ci desdites concessions.

Les plans visés par les contrats du 25 février 1926 furent expédiés
au Haut-Commissaire par lord Gisborough le 19 avril suivant ; le
Haut-Commissaire en accusa la réception le 5 mai 1926.

Entre temps, les autorités palestiniennes avaient, le 5 mars
1926, définitivement octroyé à M. Pinhas Rutenberg une conces-
sion de fourniture d'électricité par l’utilisation des eaux du Jour-
dain et du Yarmouk ; cette concession du 5 mars 1926, à laquelle
M. Rutenberg avait droit en vertu d’un accord du 21 septembre
1921, contient une clause (20) qui correspond à la clause (29) du
projet de concession annexé audit accord laquelle, selon l’Arrêt n° 5
de la Cour, du 26 mars 1925, était incompatible avec les droits
de M. Mavrommatis ; mais la clause 20 de la concession définitive
.a modifié en partie la portée de la clause 29 du projet, et la conces-
sion du 5 mars 1926 contient en même temps une clause (3 B),
réservant les droits et privilèges octroyés, entre autres, par les
concessions qu'avait accordées en 1914 la Municipalité de Jérusalem
pour la fourniture de courant électrique et la construction de tram-
ways électriques, et il n’a pas été contesté que c’est la concession
électricité de M. Mavrommatis qui est visée. Il convient de rappeler,
en outre, que M. Rutenberg était le titulaire d’une concession,
10 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

datée du 12 septembre 1021, en vue de l’utilisation des eaux de la
rivière El-Audja pour la génération de courant électrique et pour
des travaux d'irrigation. Sur la base de cette concession, M. Ruten-
berg s’opposa à ce que M. Mavrommatis fût autorisé à prélever.
dans cette rivière l’eau nécessaire à l’alimentation de la ville de
Jérusalem. Il a cependant été reconnu dans la procédure actuelle
par les deux Gouvernements en cause que cette concession ne
conférait pas au concessionnaire le droit d'empêcher, le cas
échéant, M. Mavrommatis d'utiliser lesdites eaux pour les besoins

de sa concession eau.

Le 21 juillet 1926, M. Mavrommatis fut informé que, son contrat
avec lord Gisborough étant considéré comme un transfert complet
de ses concessions — transfert non autorisé par les contrats —,
le dépôt des plans par lord Gisborough n’était pas accepté comme
valable. Ayant entre temps — le 31 août — résilié son accord avec
lord Gisborough, M. Mavrommatis, le 4 septembre, pria le Haut-
Commissaire de retenir les plans en question comme déposés
pour son compte à lui, Mavrommatis. Le Haut-Commissaire les
accepta comme ainsi déposés à la date du 5 septembre. Ensuite, les
plans relatifs à la concession électricité furent approuvés le 23 sep-
tembre, avec quelques modifications acceptées par M. Mavrommatis
le 7 octobre ; les plans afférents à la concession eau ne furent, au
contraire, approuvés que le 2 décembre 1926.

Or, le jour précédent, 1° décembre, M. Mavrommatis avait
notifié au Gouvernement britannique que ses plans relatifs à la
concession eau, considérés par lui comme déposés le 5 mai,
auraient dû être approuvés avant le 5 août ; que la non-approba-
tion des plans dans ce délai constituait une rupture des contrats,
pour laquelle M. Mavrommatis demanderait des dommages et
intérêts ; et que, à cet effet, il se mettait en rapport avec son Gou-
vernement. Il confirmait cette communication par une nouvelle
lettre du 24 décembre 1926.

Par la suite, la Légation de Grèce à Londres intervint, à partir
du 17 janvier 1927, sur instructions du Gouvernement d'Athènes,
en faveur de M. Mavrommatis, insistant sur lutilité qu'il y au-
rait à arriver à une solution par voie de conciliation. Dès le 19 février
1927, elle fit cependant entrevoir la possibilité, faute d’un accord
It ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

amiable, d’un nouveau recours auprès de la-Cour permanente de
Justice internationale. Les négociations ainsi entamées n’abou-
tirent, toutefois, pas à un accord ; et, le 23 miai 1927, le ministre de
Grèce à Londres informa le Foreign Office de la décision qu'avait
prise son Gouvernement de saisir à nouveau la Cour « des diver-
gences qui s'étaient produites au sujet de l’exécution de l’arrét du
26 mars 1925 ».

ÆEn ce qui concerne les faits relatés ci-dessus, et qui ont trait à
la question actuellement soumise à la Cour, il y a lieu de constater
que, selon une déclaration faite devant la Cour au nom du Gouver-
nement britannique, celui-ci accepte, d’une manière générale, aux
fins des débats sur la compétence, les faits exposés par le Gouver-
nement hellénique dans son Mémoire. |

POINT DE DROIT.

Avant d'aborder l'examen des motifs pour lesquels le Gouver-
nement britannique conteste la compétence de la Cour, il convient
de constater quelles sont, en définitive, les conclusions du Gouver-
nement hellénique, conclusions dont, selon le Gouvernement bri-
tannique, la Cour n’est pas habilitée à connaître.

Le Gouvernement hellénique ayant modifié dans son Mémoire
les conclusions de la Requête, la Cour prend pour base de son exa-
men les conclusions du Mémoire, qui sont celles du dernier docu-
ment sur lequel la Partie adverse a pu fonder son exception.

Les conclusions en question peuvent être résumées de la manière
suivante. .
La Cour est priée de décider :

I) que le Gouvernement britannique, en retardant, au mépris
des engagements du Haut-Commissaire de Palestine, l’approbation
des plans présentés par M. Mavrommatis, et en empêchant par là
la mise en exécution des contrats de concession du 25 février 1926,
a, en sa qualité de Mandataire pour la Palestine, enfreint les obli-
gations internationales que lui impose l’article 11 du Mandat tel
qu'il a été interprété par la Cour ; 2) que M. Mavrommatis, en raison
12 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

des retards et de l’hostilité subis de la part de certaines autorités
britanniques, a souffert un préjudice injuste dont le Gouvernement
britannique est entièrement responsable ; et 3) que le Gouvernement
britannique est tenu à réparation convenable, celle-ci étant évaluée
à £217.000, avec intérêts à 6 % à partir de la date de la requête
et jusqu’à la date du paiement.

Les arguments invoqués par le Gouvernement britannique à
l'appui de son exception d’incompétence sont les suivants :

En premier lieu, et pour autant que le Gouvernement hellénique
a fait valoir dans sa Requête que le Gouvernement britannique ne
s'était pas conformé à l’Arrêt n° 5 (par lequel la Cour avait reconnu
la validité des concessions Mavrommatis et prescrit, conformément
au Protocole de Lausanne, leur réadaptation), le Gouvernement
britannique oppose qu’il n’y a point de disposition conférant à la
Cour compétence pour décider si l’un de ses arrêts a été ov non
exécuté.

En second lieu, et pour autant que le Gouvernement hellénique

a fait valoir que le Gouvernement britannique, en empêchant la
mise à exécution des contrats de concession passés entre l’Adminis-
tration de la Palestine et M. Mavrommatis le 23 février 1926, ne
se serait pas conformé aux obligations internationales acceptées
par le Mandataire, au sens de l’article rr du Mandat, et, partant,
aurait violé cet article, le Gouvernement britannique oppose que
la Cour, en vertu de l’article 11 du Mandat, n’est compétente pour
juger d’une prétendue violation des obligations internationales
du Mandataire que comme résultat de l’usage que l'Administration
‘ de la Palestine aurait fait de ses pleins pouvoirs pour décider quant
à la propriété ou au contrôle public de toutes les ressources natu-
relles du pays ou des travaux et services d'utilité publique déjà
établis ou à y établir. Or, iln’y a pas.eu usage de ces pleins pouvoirs,
car aucun droit en opposition avec ceux de M. Mavrommatis n’a
été accordé à M. Rutenberg, et le fait qu’il y a eu retard dans
l’approbation des plans, même si ce retard était dû, comme le
prétend le Gouvernement hellénique, à l’hostilité de M. Rutenberg
ou de certains fonctionnaires britanniques ou palestiniens envers
13 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

M. Mavrommatis, ne saurait être considéré comme un exercice
desdits pouvoirs.

En troisième lieu, et pour autant que la violation de l’article xx
du Mandat alléguée par le Gouvernement hellénique résulterait de
la violation du Protocole de Lausanne, le Gouvernement britan-
nique oppose que ce Protocole, comme tel, ne prévoit pas la com-
pétence de la Cour, et que, en tout état de cause, il n’est pas appli-
cable en l'espèce, car il n’a trait qu'aux contrats de concession
passés entre M. Mavrommatis et les autorités ottomanes en 1914,
contrats qui, de l’accord des Parties, ont été expressément annulés
et remplacés par ceux que M. Mavrommatis a conclus avec
l'Administration de la Palestine le 25 février 1926.

Subsidiairement, le Gouvernement britannique oppose que,
même si le différend actuel était régi par un acte international qui
établirait l'acceptation de la compétence de la Cour par le Gouver-
nement britannique, la requête devrait être rejetée faute d’accom-
plissement d’une condition suspensive indispensable, savoir, la
soumission par M. Mavrommatis de sa demande aux tribunaux
anglais ou palestiniens compétents pour en connaître en vertu de
la législation interne des deux pays.

En ce qui concerne le premier point, il y a lieu d'observer que
le Gouvernement hellénique, dans sa Réponse à 1’Exception pré-
liminaire d’incompétence, affirme qu’il n’est pas exact que sa
réclamation se base principalement et fondamentalement sur l’inexé-
cution de l’Arrêt n°5 ; sa base unique, dit-il, est la méconnaissance
par le Gouvernement britannique, en sa qualité: de Mandataire
pour la Palestine, de ses obligations internationales au sens de
l’article 11 du Mandat. Aucune conséquence spéciale ne semble
d’ailleurs avoir été tirée par le Gouvernement hellénique de l’inexé-
cution alléguée par lui de l’Arrêt n° 5, et ce point de vue a été mis
entièrement de côté dans la procédure orale.
T4 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

Dans ces conditions, la Cour ne croit pas nécessaire de s'occuper
de la question de savoir si, dans certains cas, elle pourrait être
compétente pour décider des différends relatifs à l’inexécution de
l'un de ses arrêts.

*

Avant d’aborder l’examen des autres arguments invoqués par le
Gouvernement britannique, la Cour croit devoir constater que, bien
que l’affaire actuelle se présente à première vue comme la suite de
celle qu’elle a décidée par ses Arrêts n° 2 et 5, il ne découle pas
de ce fait que la compétence admise par la Cour dans l’Arrêt n° 2
existe également en ce qui concerne l’affaire actuelle. Car il
s'agit maintenant de faits qui se sont produits postérieurement
auxdits arrêts, et c’est de la nature de ces faits, par rapport aux
dispositions gouvernant la compétence de la Cour en l'espèce, que
dépendra la solution à donner à la question dont la Cour se trouve
actuellement saisie.

*
% *

Pour ce qui est du second argument invoqué par le Gouvernement
britannique à l’appui de son exception préliminaire, il y a lieu de,
rappeler l'interprétation antérieurement donnée par la Cour des
articles 11 et 26 du Mandat pour la Palestine. Car cette interpré-
tation, qui se trouve inscrite dans les Arrêts n° 2 et 5 de la Cour,
arrêts qui ont déjà été mentionnés ci-dessus, doit sans doute entrer
en ligne de compte pour la décision de la présente affaire. En effet, la
Requête du 28 mai 1927 reproche au Gouvernement britannique
d’avoir manqué à ses engagements internationaux, par rapport
précisément à des concessions que les autorités britanniques ou
palestiniennes avaient octroyées à M. Mavrommatis en conformité
avec l’Arrêt n° 5 de la Cour, et cela, selon la thèse britannique,
afin de remplacer des concessions, pour les contestations à l’égard
desquelles la Cour, dans son Arrêt n° 2, avait admis sa compétence.
Et la Cour, qui s’est occupée pour la première fois dans son Arrêt
n°2 de sa compétence aux termes des articles 26 et 11 du Mandat,
a, dans cet arrét, examiné ces articles d’un point de vue général.
Enfin, les Parties ont, dans la présente procédure, et en particulier
dans les débats oraux, fait porter la discussion presque exclusive-
15 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

ment sur l'interprétation donnée desdits articles par la Cour dans
les Arrêts n® 2 et 5.

Les articles en question sont ainsi conçus :

Article 11. — «L’Administration de la Palestine prendra.
toutes mesures nécessaires pour sauvegarder les intérêts de
la communauté concernant le développement du pays et, sous
réserve des obligations internationales acceptées par le Manda-
taire, elle aura pleins pouvoirs pour décider quant à la propriété
ou au contrôle public de toutes les ressources naturelles du
pays, ou des travaux et services d'utilité publique déjà établis
ou à y établir. Elle introduira un régime agraire adapté aux
besoins du pays en ayant égard, entre autres choses, aux
avantages qu'il pourrait y avoir à encourager la colonisation
intense et la culture intensive de la terre.

«L’Administration pourra, dans la mesure où elle n’agira
pas directement, s'entendre avec l’Organisme juif mentionné à
l’article 4 pour effectuer ou exploiter dans des conditions justes
et équitables, tous travaux et services d'utilité publique et pour
développer toutes les ressources naturelles du pays. Dans ces
accords, il sera entendu qu'aucun des bénéfices distribués direc-
tement ou indirectement par cet Organisme ne devra dépasser
un taux raisonnable d'intérêt sur le capital et que tout excédent

- de bénéfice sera utilisé par lui au profit du pays d’une manière
approuvée par l'Administration. »

Article 26. — «Le Mandataire accepte que tout différend,
quel qu’il soit, qui viendrait à s'élever entre lui et un autre
Membre de la Société des Nations, relatif à l’interprétation
où à l’application des dispositions du Mandat et qui ne serait
pas susceptible d’être réglé par des négociations, soit soumis
à la Cour permanente de Justice internationale prévue par
l’article 14 du Pacte de la Société des Nations. »

La Cour a constaté, dans ses Arrêts n° 2 et 5, sur la base de la
genèse du Mandat, ainsi que des Traités de Sèvres et de Lausanne,
que les «engagements internationaux acceptés par le Mandataire »,
16 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

aux termes de l’article II, sont constitués par le Protocole de
Lausanne ; mais elle a déclaré, en termes exprès, que la compétence
qui lui est attribuée par l’article 26 du Mandat ne couvre l’inter-
prétation et l’application du Protocole que dans la mesure
où le Mandataire, dans l'exercice des pleins pouvoirs que
l’article xx lui reconnaît sous réserve desdits engagements
internationaux, méconnaitrait les obligations qu’il a acceptées
en signant le Protocole. La juridiction que la Cour possède,
quant à l'interprétation et à l'application de dispositions du
Mandat, ne s'étend donc pas aux dispositions du Protocole
de Lausanne, sauf par rapport à l’article 11 du Mandat.

Les pleins pouvoirs, par rapport à l'exercice desquels l’arti-
cle 11 a formulé une réserve, sont des pleins pouvoirs « pour
décider quant à la propriété ou au contrôle public» (to provide
for public ownership or control) «de toutes les ressources natu-
relles du pays ou des travaux et services d’utilité publique
déjà établis ou à y établir». Comme, dans l'affaire qui a été
tranchée par les Arrêts n° 2 et 5, il n’a pas été question de
«propriété publique », mais exclusivement de «contrôle public »
(public control}, la Cour s’est bornée à l'interprétation de cette
dernière notion.

A cet égard, elle est arrivée à la conclusion que le public
control vise un système de politique économique qui consiste
à superposer, d’une manière ou d’une autre, l'autorité publique
à l’action privée. Cette notion, dans l’article 17, sert à définir
une situation qui, bien que ne revétant pas la forme juridique
de la propriété, permet à l'autorité publique d’exercer certai-
nes attributions normalemnent afférentes à la propriété.

Il en résulte que, dans le cadre tracé par l’article 11, les pouvoirs
de décider quant au contrôle public ne signifient pas l’ensemble des
compétences qui sont généralement reconnues à toute administra-
tion publique pour sauvegarder les intérêts publics ; et que la notion
de « contrôle public » doit être interprétée par rapport à l’article 11
et au programme de politique économique qui y est envisagé.
Il en résulte également que la question de savoir si, dans un cas
déterminé, on se trouve en présence d’un exercice des pleins pou-
voirs pour décider quant au contrôle public, est essentiellément
une question d’espèce. C’est pourquoi la Cour, dans son Arrêt n° 2;
17 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

x

s’est bornée à établir que le Haut-Commissaire pour la Palestine
avait agi dans l’exercice de ces pleins pouvoirs en octroyant,
le 12 septembre 1921, à M. Rutenberg, une concession d’élec-
tricité et d'irrigation pour le district de Jaffa et en s’engageant, par.
un contrat passé, le 21 septembre 1921, également avec M. Ruten-
berg, à octroyer à ce dernier une concession pour l'exploitation
des forces hydrauliques du Jourdain et du Yarmouk. La Cour
est arrivée à cette conclusion, notamment en raison du fait
que ces concessions, qui assuraient, soit directement, soit indi-
rectement, à M. Rutenberg une situation de monopole, devaient
être exploitées par des sociétés dont la constitution ne pou-
vait être approuvée par le Haut-Commissaire qu'avec l'avis et
la collaboration de l'Agence juive, prévue par l’article 4 du
Mandat comme un organisme public destiné à collaborer avec
l'Administration de la Palestine. Or, l’article 11 du Mandat
prévoit précisément la participation de cette Agence au
développement des ressources naturelles du pays et à l’établis-
sement et à l'exploitation de travaux et services publics.

Ce sont ces circonstances particulières qui, de l'avis de la
Cour, ont donné à l'octroi des concessions Rutenberg le
caractère d’un exercice des pleins pouvoirs pour décider quant
au public control; mais l'Arrêt n° 2 n’a pas manqué d'indiquer
d'une manière très claire que l'octroi d’une concession ne consti-
tue nullement en lui-même un exercice des pleins pouvoirs en ques-
tion. Le droit réservé dans certaines circonstances aux autorités
vis-à-vis des entreprises concessionnaires, soit par des lois admi-
nistratives, soit par des clauses insérées dans les contrats
de concession, d’exercer des pouvoirs d’ingérence et de sur-
veillance, ne rentre pas dans la notion de public control au
sens de l’article 11.

La Cour, après avoir constaté que les concessions Ruten-
berg de 1921 portaient, au moins en partie, sur les mêmes
obiets que les concessions obtenues en 1914 par M. Mavrom-
matis, et qui, à cause de la date de leur octroi, tombaient
sous le coup du Protocole de Lausanne, a admis sa compé-
tence dans la mesure où la requête de 1924 avait trait aux-
dites concessions de M. Mavrommatis. Elle a ensuite, par son
Arrêt n° 5, décidé que l’article 29 de la concession promise à
18 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

M. Rutenberg par le contrat du 21 septembre 1921, était
incompatible avec le principe établi par le Protocole de Lau-
sanne et en vertu duquel les concessions, accordées par les
autorités ottomanes avant le 29 octobre 1914, devaient être
maintenues. Ce n’est que dans la mesure où cette ‘incompati-
bilité existait qu’elle a pu constater, en vertu de la compé-
tence qu’elle tient de l’article 26 du Mandat, une violation.
des «engagements internationaux acceptés par le Mandataire »,
et, par conséquent, une violation de l’article 11 du Mandat.

Dans le même ordre d'idées, elle a constaté que c’est en
vertu d’un accord, intervenu entre les Parties au cours de
la procédure, qu’elle s’est prononcée sur la question de savoir
si les concessions de M. Mavrommatis — concessions qui
devaient être maintenues aux termes de l'article premier du
Protocole de Lausanne — tombaient sous le coup de l’article 4
ou bien de l’article 6 dudit Protocole. A cet égard, la Cour
a encore fait observer qu’elle ne pourrait s'occuper d’autres
différends relatifs à l'application des articles 4 et 6 du Pro-
tocole de Lausanne qu’en vertu d’un nouvel accord entre les
Parties, «à moins, cependant, que des différends de cet ordre
ne résultent de l'octroi de la concession Rutenberg et ne
rentrent dans cette mesure dans la compétence dérivée, au
sens indiqué, des articles 26 et rx du Mandat»; les mêmes
considérations valent sans doute pour le: Protocole tout entier.

Il est donc évident que, selon l'interprétation des articles 11
et 26 du Mandat qu’elle a consacrée par ses Arrêts n® 2 et5,
la Cour est compétente, en vertu de l’article 26 du Mandat,
pour connaître d’une violation alléguée du Protocole de Lau-
sanne dans tous les cas — mais seulement dans ces cas — où
la violation reléverait de l’exercice des pleins pouvoirs pour
décider, aux termes de l’article 11, quant au public control.

La Cour ne voit aucune raison pour se départir d’une inter-
prétation découlant nettement de deux arrêts précédents
dont l'argumentation lui paraît toujours bien fondée, et cela
d'autant plus que les deux Parties ont voulu se placer au
point de vue adopté par la Cour. |

Certaines déclarations, faites à cet égard par le représen-
tant du Gouvernement hellénique, tendent, toutefois, à donner
19 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

à l’Arrêt n° 2 de la Cour une interprétation autre que celle
adoptée par le représentant du Gouvernement britannique. La
Cour ayant indiqué dans cet arrêt — et cela a été rappelé
ci-dessus — que l'octroi d’une concession d'utilité publique
n’est pas un exercice du pouvoir de décider quant au contrôle
public, au sens de l’article 11, mais qu'il se peut que l’octroi
soit accompagné de mesures qui lui donnent ce caractère,. le
représentant du Gouvernement hellénique semble avoir été
d'avis que, non seulement loctroi d’une concession d'utilité
“publique serait. toujours un exercice du public control, mais
que tout acte accompli par l'administration publique dans
l'octroi de la concession le serait également. A ce sujet, il
suffit cependant de dire que, si telle était vraiment sa pensée,
celle-ci semblerait aller à l'encontre de la doctrine exposée
dans l’Arrêt n° 2, doctrine qui vient d’être résumée ci-dessus.

Aux fins de l’examen du second argument avancé par le
Gouvernement britannique en faveur de son exception d’in-
compétence, il reste donc à rechercher si les faits allégués
par le Gouvernement hellénique à l'appui de sa réclamation
constituent un exercice des «pleins pouvoirs pour décider
quant au.... contrôle public» aux termes de article Ir
du Mandat.

Le fait principal, allégué par le Gouvernement hellénique
dans cet ordre didées, est le retard qui aurait été apporté
par le Haut-Commissaire à l'approbation des plans que, selon
les contrats du 25 février 1926, M. Mavrommatis avait à
soumettre. Pour les raisons développées ci-dessus, il n’est pas
nécessaire, pour le moment, d'examiner si ce retard aurait
constitué une violation du Protocole de Lausanne, car la
première question qui se pose est — ainsi que cela vient d’être
dit — de savoir s’il y a eu exercice des pleins pouvoirs visés
par l'article 11. A cet égard, il y a lieu d’envisager les points
suivants : |

L’octroi des nouvelles concessions Mavrommatis, ainsi que
toutes les démarches faites en vue de la réadaptation des
anciennes concessions, ne constituent pas, pour les raisons
exposées ci-dessus, un exercice des pleins pouvoirs en ques-
tion. Malgré les nombreuses compétences réservées aux autori-
tés dans les concessions de 1926, celles-ci ne contiennent rien
20 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

qui, selon les critères adoptés dans l’Arrêt n° 2 et maintenus
dans le présent arrêt, constitue un exercice desdits pleins
pouvoirs, car ces compétences rentrent entièrement dans le
cadre des compétences administratives à l'égard d’entreprises
privées auxquelles des services publics sont concédés, et ne
suffisent pas pour donner auxdites concessions le caractère
d’un exercice des pleins pouvoirs pour décider quant au public
control au sens que la Cour, dans son Arrêt n° 2, a donné
à ce terme. Les violations du Protocole de Lausanne qui
auraient pu être commises au cours de la réadaptation et
par l'octroi de nouvelles concessions ne peuvent donc pas
rentrer dans la compétence de la Cour, telle qu’elle est déter-
minée par l’article 26, du chef de l'exercice des pleins pouvoirs
visés par l’article Ir.

A supposer que l'attitude des autorités britanniques et
palestiniennes, qui aurait eu pour effet le retard allégué, ne
fût pas fondée en droit ou fût même arbitraire, la non-appro-
bation des plans dans le délai prévu —- qu'elle fût à considérer,
selon la thèse du Gouvernement britannique, comme un motif
pour alléguer que les dispositions du contrat, dûment entré
en vigueur, avaient été violées, ou, d’après l’allégation du
Gouvernement hellénique, comme un motif pour soutenir
que le contrat avait cessé de produire ses effets — ne constituerait,
en tout cas, pas un exercice des pleins pouvoirs pour décider
quant au public control. .

Ceci établi, la Cour doit encore rechercher si des concessions
octroyées dans l’exercice de ces pleins pouvoirs — et, en l’espéce,
il ne pourrait s’agir que des concessions Rutenberg — ont consti-
tué un obstacle légal à Vapprobation des plans en temps
voulu. Si tel avait été le cas, la violation des droits de
M. Mavrommatis aurait consisté dans l’existence même de ces
concessions, et, bien que le retard n’eût fait que rendre mani-
feste la violation, la compétence de la Cour aurait néanmoins
pu exister. Cependant, le Gouvernement hellénique ne fonde
pas ses conclusions sur l’allégation qu’il y aurait contradiction
entre les concessions Mavrommatis et les concessions Ruten-
berg.

En effet, ce que — en ce qui concerne ces dernières conces-
sions — le Gouvernement hellénique reproche en réalité au
21 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

Gouvernement britannique, c’est que les autorités palestiniennes
et britanniques auraient profité de l'opposition faite par
M. Rutenberg à l'usage, par M. Mavrommatis, des eaux d’El-
Audja en vue de sa concession eau — et cela, afin de retarder
l’approbation des plans pour ladite concession eau —, et qu’elles
n'auraient pas, pour vaincre rapidement cette opposition de
M. Rutenberg — opposition que le Gouvernement britannique
déclare maintenant mal fondée —, prorogé l'octroi définitif à
M. Rutenberg de la concession qui lui était promise par le
contrat du 21 septembre 1921 en vue de l’exploitation des forces
hydrauliques du Jourdain et du Yarmouk. Cet octroi définitif,
qui eut lieu le 5 mars 1926, peut être considéré comme un acte
entrepris en vertu des pleins pouvoirs visés par l’article rz.
Si l’on avait allégué que la concession ainsi octroyée portait,
au moins en partie, sur les mêmes objets que les concessions
de M. Mavrommatis et violait les droits de celui-ci, la Cour
se serait trouvée, à cet égard, devant une situation analogue
à celle qu’elle eut à envisager dans son Arrêt n° 2.

Mais, dans le présent cas, la situation est essentiellement

différente. Tout ce qu’on reproche aux autorités britanniques :

et palestiniennes, c'est de n'avoir pas refusé cet octroi avant
que M. Rutenberg eût renoncé à sa prétention d’exclure
M. Mavrommatis de l’usage d’El-Audja. La réserve apportée
par l'article Ir, par rapport aux engagements internationaux,
peut — selon le contexte — n’avoir d’autre but que d'éviter
que les droits, acquis par des particuliers et protégés par le
Protocole de Lausanne, soient méconnus afin de rendre possible
ou de faciliter l’acquisition ou l’exercice de la propriété ou du
contrôle public ; mais on ne saurait prétendre que cette réserve
puisse imposer au Mandataire l'obligation de se prévaloir de
négociations en cours avec le titulaire d’une concession devant
être octroyée en vertu de ces pleins pouvoirs, afin d’exercer
sur celui-ci une pression en faveur d’un autre concessionnaire
qui serait protégé par le Protocole de Lausanne.

En effet, le Gouvernement hellénique ne reproche pas au
Gouvernement britannique d’avoir violé par des actes positifs,
entrepris en vertu de l’article 11, les droits de M. Mavrom-
matis ; il s'agirait plutôt d’une attitude passive et négative qui
constituerait l’«hostilité» mentionnée dans la deuxième conclu-
sion du Mémoire hellénique comme la cause du préjudice
injuste qu’elle allègue.
22 ARRÊT N° I0, — CONCESSIONS MAVROMMATIS

s

De l'avis de la Cour, même à supposer que les pleins
pouvoirs visés par l’article 1r puissent s'exercer également
par des actes destinés à écarter la propriété et le contrôle
privés, réservant ainsi la possibilité de l'acquisition de ‘la
propriété et du contrôle publics, iln’y a pas lieu de s’arréter
à cette hypothèse, étant. donné que, même prima facie, les
allégations faites par le Gouvernement hellénique ne semblent
pouvoir établir l'existence d’actes de cette nature. Or, en
réalité, l’allégation d’une «hostilité» qui aurait été manifestée
à l'égard de M. Mavrommatis, telle qu'elle a été faite devant la
Cour, se réduit, en somme, à l’allégation d’un motif ayant
provoqué la prétendue violation des contrats de 1926 ou la
prétendue omission de mettre à exécution ces contrats.

La Cour arrive donc à la conclusion que l’argument invoqué
par le Gouvernement britannique en faveur de son exception
d’incompétence et qui vient d’être examiné, est bien fondé.

*
bd *

Dés lors, la Cour n’a pas besoin de s’occuper du troisiéme
argument développé par le Gouvernement britannique, savoir
que les obligations internationales auxquelles se réfère l’article 11
du Mandat et qui sont celles qui découlent du Protocole
de Lausanne, ne concernent pas les concessions Mavrommatis
de 1926. En effet, comme la Cour l’a expressément constaté
dans ses Arrêts n°% 2 et 5, ledit Protocole ne peut être appliqué
par elle sur requête unilatérale que dans la mesure où l'exige
l'article 11 du Mandat. Aussi est-ce en vertu de l'accord
des Parties que la Cour s’est occupé, dans son Arrêt n° 5, de
la question de savoir si les concessions Mavrommatis de 1914
tombaient sous le coup de l’article 4 au lieu de l’article 6 du
Protocole. L'article 11 du Mandat étant, dans la présente
affaire, hors de cause, la question de l’applicabilité du Pro-
tocole de Lausanne reste entièrement en dehors de la compé-
tence invoquée par la requête du Gouvernement hellénique :
ce n’est qu’en vertu d’un accord ultérieur que la Cour pourrait
porter son examen sur l'existence ou l’inexistence d’une violation
dudit Protocole, découlant des faits allégués dans la Requête
du 28 mai 1927.
23 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

Dans ces conditions, la Cour n’a pas non plus besoin
d'examiner les points de droit interne relatifs aux clauses des
contrats de concession de 1926 amplement discutés par les
Parties; car ces points ne pourraient avoir d’importance pour
la question dont la Cour est actuellement saisie que dans le
cas où elle devrait rechercher quelles sont les relations entre
les contrats et le Protocole de Lausanne.

*
* *

De même, il n’y a pas lieu pour la Cour de s’occuper de l’effet
qu’il conviendrait d’attribuer en droit à l'exception soulevée
a titre subsidiaire par le Gouvernement britannique. Elle se
borne à prendre acte des déclarations faites à l’audience par
le représentant de ce Gouvernement et d’aprés lesquelles la
voie judiciaire est ouverte à M. Mavrommatis pour obtenir
la réparation du dommage qu’il prétend avoir souffert de par
Vinaccomplissement des obligations que le Haut-Commissaire
pour la Palestine avait assumées envers lui à la suite des

contrats du 25 février 1926.

PAR CES MOTIFS,

La Cour,

jugeant contradictoiremerit,

décide, par sept voix contre quatre:

d'admettre l'exception préliminaire présentée par le Gou-
vernement de Sa Majesté britannique en Grande-Bretagne
contestant la compétence de la Cour de connaître de la
requéte introduite par le Gouvernement hellénique le 28 mai
1927 contre ledit Gouvernement en sa qualité de Mandataire
pour la Paléstine.

Le présent arrét ayant été rédigé en francais et en anglais,
c'est le texte français qui fait foi. |

Fait et jugé au Palais de la Paix, à La Haye, ce dix octo-
bre mil neuf cent vingt-sept, en trois exemplaires, dont l’un
restera déposé aux archives de la Cour et dont les autres
24 ARRÊT N° IO. — CONCESSIONS MAVROMMATIS

seront transmis aux agents des Gouvernements de Sa Majesté
britannique et de la République hellénique respectivement.

Le Président :
(Signé) Max Huser.

Le Greffier :
(Signé) À. HAMMARSKJOLD.

M. le juge Pessôa, qui a siégé dès le commencement de la
session, a pris part aux délibérations relatives à la présente
affaire, mais a dû quitter La Haye avant la rédaction finale ;
il a déclaré ne pouvoir se rallier aux conclusions de cet arrêt,
son avis étant favorable à la compétence de la Cour.

MM. Nyholm et Altamira, juges, et M. Caloyanni, juge national,
déclarant ne pouvoir se rallier à l'arrêt rendu par la Cour et
se prévalant du droit que leur confère l’article 57 du Statut,
ont joint audit arrêt les exposés suivants de leur opinion
individuelle.

(Paraphé) M. H.

(Paraphé) À. H.
